Exhibit 10.4

VOCUS, INC.

2005 STOCK AWARD PLAN

STOCK OPTION AGREEMENT

Unless otherwise defined herein, the terms defined in the 2005 Stock Award Plan
shall have the same defined meanings in this Stock Option Agreement.

 

I. NOTICE OF STOCK OPTION GRANT

 

Name:

 

 

Address:

 

 

The undersigned Optionee has been granted an Option to purchase Common Stock of
the Company, subject to the terms and conditions of the Plan and this Option
Agreement, as follows:

 

Date of Grant:

  

 

Vesting Commencement Date:

  

 

Exercise Price per Share:

  

$

Total Number of Shares Granted:

  

 

Type of Option:

            Incentive Stock Option                Nonstatutory Stock Option

Expiration Date: As provided in Section 3 of the Agreement.

Vesting Schedule: This Option shall be vested according to the following vesting
schedule:

         % of the Shares subject to the Option shall vest on [each of the
                    anniversaries] of the Vesting Commencement Date, subject to
Optionee’s Continuous Service on such dates.

Exercise Schedule: To the extent vested, this Option shall be exercisable during
its term as provided in Section 3 of the Stock Option Agreement.

 

- 1 -



--------------------------------------------------------------------------------

II. AGREEMENT

1. Grant of Option. The Plan Administrator of the Company hereby grants to the
Optionee named in the Notice of Stock Option Grant (the “Optionee”), an option
(the “Option”) to purchase the number of Shares set forth in the Notice of Stock
Option Grant, at the exercise price per Share set forth in the Notice of Stock
Option Grant (the “Exercise Price”), and subject to the terms and conditions of
the Plan, which is incorporated herein by reference. Subject to Section 10(e) of
the Plan, in the event of a conflict between the terms and conditions of the
Plan and this Option Agreement, the terms and conditions of the Plan shall
prevail.

If designated in the Notice of Stock Option Grant as an Incentive Stock Option
(“ISO”), this Option is intended to qualify as an Incentive Stock Option as
defined in Section 422 of the Code. Nevertheless, to the extent that it exceeds
the $100,000 rule of Code Section 422(d), this Option shall be treated as a
Nonstatutory Stock Option (“NSO”).

2. Continued and Accelerated Vesting.

(a) If the Company terminates the Optionee’s employment without Cause (other
than as a result of the Optionee’s death or disability) or the Optionee resigns
for Good Reason, any unvested portion of the Option shall continue to vest in
accordance with the vesting schedule set forth herein and shall remain
exercisable for the period set forth in the Optionee’s employment agreement with
the Company (the “Employment Agreement”) after the date of termination of the
Optionee’s employment, as though the Optionee were to continue to be employed by
the Company during such period.

(b) If, during the period that begins 90 days prior to the effective date of a
Change in Control and ends on the six month anniversary of the effective date of
the Change in Control, the Company terminates the Optionee’s employment without
Cause (other than as a result of Optionee’s death or disability) or the Optionee
resigns for Good Reason, and if the Option has not then expired, then the
unvested portion of the Option will become fully vested and exercisable upon the
later of the effective date of the Change in Control or such termination of
employment.

(c) For purposes of this Agreement, the terms “Cause”, “Good Reason” and “Change
in Control” shall have the meanings given such terms in the Employment
Agreement. The vesting rights provided under this Section 2 shall be subject to
such additional requirements, including without limitation the execution of a
release by the Optionee, as shall be provided under the Employment Agreement.

3. Exercise of Option.

(a) Right to Exercise. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Stock Option Grant
and with the applicable provisions of the Plan and this Option Agreement.

(b) Method of Exercise. This Option shall be exercisable by Optionee contacting
the Company’s third-party stock option administrator (the “Administrator”) via
telephone or its web site and informing the Administrator of Optionee’s election
to exercise the Option, the number of Shares with respect to which the Option is
being exercised, and such other representations and agreements as may be
required.

No Shares shall be issued pursuant to the exercise of an Option unless such
issuance and such exercise complies with Applicable Laws. Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to the Optionee on the date on which the Option is exercised with respect to
such Shares.

 

- 2 -



--------------------------------------------------------------------------------

The Option shall be deemed exercised when the Administrator receives
(i) telephonic or electronic notice of exercise (in accordance with this Option
Agreement) from the Optionee (or other person entitled to exercise the Option),
and (ii) full payment for the Shares with respect to which the Option is
exercised, and (iii) any other documents required by this Option Agreement or
the Administrator. Full payment may consist of any consideration and method of
payment permitted by this Option Agreement. Shares issued upon exercise of an
Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 10(c)
of the Plan.

Exercise of this Option in any manner shall result in a decrease in the number
of Shares thereafter available for sale under the Option, by the number of
Shares as to which the Option is exercised.

4. Term. Optionee may not exercise the Option before the commencement of its
term or after its term expires. During the term of the Option, Optionee may only
exercise the Option to the extent vested. The term of the Option commences on
the Date of Grant and expires upon the earliest of the following:

(a) With respect to the unvested portion of the Option, upon termination of
Optionee’s Continuous Service;

(b) With respect to the vested portion of the Option, ninety (90) days after the
termination of Optionee’s Continuous Service for any reason other than
Optionee’s Disability, death or termination for Cause;

(c) With respect to the vested portion of the Option, immediately upon the
termination of Optionee’s Continuous Service for Cause;

(d) With respect to the vested portion of the Option, twelve (12) months after
the termination of Optionee’s Continuous Service due to Optionee’s Disability or
death;

(e) Immediately prior to the close of certain Corporate Transactions, pursuant
to Section 10(c) of the Plan; or

(f) The day before the tenth (10th) anniversary of the Date of Grant.

5. Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of the Optionee:

(a) cash or check;

(b) consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan, if any; or

 

- 3 -



--------------------------------------------------------------------------------

(c) surrender of other Shares which, (i) in the case of Shares acquired from the
Company, either directly or indirectly, have been owned by the Optionee for more
than six (6) months on the date of surrender, and (ii) have a Fair Market Value
on the date of surrender equal to the aggregate Exercise Price of the Exercised
Shares.

6. Optionee’s Representations. In the event the Shares have not been registered
under the Securities Act of 1933, as amended, at the time this Option is
exercised, the Optionee shall, if required by the Company, concurrently with the
exercise of all or any portion of this Option, deliver to the Company an
investment representation statement in a form satisfactory to the Company.

7. Lock-Up Period. Optionee hereby agrees that Optionee shall not offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase,
lend, or otherwise transfer or dispose of, directly or indirectly, any Common
Stock (or other securities) of the Company or enter into any swap, hedging or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any Common Stock (or other securities) of
the Company held by Optionee (other than those included in the registration) for
a period specified by the representative of the underwriters of Common Stock (or
other securities) of the Company not to exceed two hundred ten (210) days
following the effective date of any registration statement of the Company filed
under the Securities Act of 1933, as amended.

Optionee agrees to execute and deliver such other agreements as may be
reasonably requested by the Company or the underwriter which are consistent with
the foregoing or which are necessary to give further effect thereto. In
addition, if requested by the Company or the representative of the underwriters
of Common Stock (or other securities) of the Company, Optionee shall provide,
within ten (10) days of such request, such information as may be required by the
Company or such representative in connection with the completion of any public
offering of the Company’s securities pursuant to a registration statement filed
under the Securities Act. The obligations described in this Section shall not
apply to a registration relating solely to employee benefit plans on Form S-1 or
Form S-8 or similar forms that may be promulgated in the future, or a
registration relating solely to a Rule 145 (promulgated under the Securities Act
of 1933, as amended) transaction on Form S-4 or similar forms that may be
promulgated in the future. The Company may impose stop-transfer instructions
with respect to the shares of Common Stock (or other securities) subject to the
foregoing restriction until the end of said two hundred ten (210) day period.
Optionee agrees that any transferee of the Option or shares acquired pursuant to
the Option shall be bound by this Section.

8. Restrictions on Exercise. This Option may not be exercised until such time as
the Plan has been approved by the stockholders of the Company, or if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any Applicable
Law.

9. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by Optionee. The terms of the
Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.

10. Tax Obligations.

(a) Withholding Taxes. Optionee agrees to make appropriate arrangements with the
Company (or the Parent or Subsidiary employing or retaining Optionee) for the
satisfaction of all Federal, state, local and foreign income and employment tax
withholding requirements applicable to the Option exercise. Optionee
acknowledges and agrees that the Company may refuse to honor the exercise and
refuse to deliver Shares if such withholding amounts are not delivered at the
time of exercise.

 

- 4 -



--------------------------------------------------------------------------------

(b) Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Optionee herein is an ISO, and if Optionee sells or otherwise disposes of any of
the Shares acquired pursuant to the ISO on or before the later of (1) the date
two years after the Date of Grant, or (2) the date one year after the date of
exercise, the Optionee shall immediately notify the Company in writing of such
disposition. Optionee agrees that Optionee may be subject to income tax
withholding by the Company on the compensation income recognized by the
Optionee.

11. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Option Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee. This agreement is governed by the internal substantive laws but not
the choice of law rules of the State of Delaware.

12. No Guarantee of Continued Service. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS AN EMPLOYEE, CONSULTANT OR DIRECTOR (NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER). OPTIONEE
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE,
CONSULTANT OR DIRECTOR FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND
SHALL NOT INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE OPTIONEE’S RELATIONSHIP AS AN EMPLOYEE, CONSULTANT OR DIRECTOR, AS
APPLICABLE, AT ANY TIME, WITH OR WITHOUT CAUSE.

Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions thereof. Optionee has reviewed
the Plan and this Option in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Option and fully understands all
provisions of the Option. Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Plan Administrator
upon any questions arising under the Plan or this Option. Optionee further
agrees to notify the Company upon any change in the residence address indicated
below.

 

OPTIONEE     VOCUS, INC.

 

   

 

Signature     By

 

    Stephen A. Vintz, EVP/CFO Print Name    

 

- 5 -